SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

922
CAF 15-01134
PRESENT: PERADOTTO, J.P., LINDLEY, NEMOYER, AND SCUDDER, JJ.


IN THE MATTER OF RYAN J. ELLIOTT, SR.,
PETITIONER-APPELLANT,

                      V                                           ORDER

BRITTANY ROSARIO, RESPONDENT-RESPONDENT.


LINDA M. CAMPBELL, SYRACUSE, FOR PETITIONER-APPELLANT.

D.J. & J.A. CIRANDO, ESQS., SYRACUSE (ELIZABETH deV. MOELLER OF
COUNSEL), FOR RESPONDENT-RESPONDENT.

CATHERINE M. SULLIVAN, ATTORNEY FOR THE CHILDREN, FULTON.


     Appeal from an order of the Family Court, Oswego County (James K.
Eby, J.), entered June 3, 2015 in a proceeding pursuant to Family
Court Act article 6. The order, inter alia, granted respondent sole
legal and physical custody of the subject children, with visitation to
petitioner.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:    November 10, 2016                   Frances E. Cafarell
                                                Clerk of the Court